—Appeal by the People from an order of the County Court, Dutchess County (Berry, J.), dated September 15, 1992, which, after a hearing, granted those branches of the defendants’ omnibus motions which were to suppress physical evidence. By decision and order of this Court dated June 20, 1994, the case was remitted to the County Court, Dutchess County, to report its findings of fact in accordance with CPL 710.60 (4) and the appeal was held in abeyance in the interim (see, People v Parker, 205 AD2d 713). The County Court, Dutchess County, has filed its report.
Ordered that the order is affirmed.
The County Court has found that the police witnesses’ testimony was not credible insofar as the officers could not have made the plain view observations of the drugs and paraphernalia they claimed to have made from the public hallway. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the hearing court, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on *682appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). In this case, the hearing court’s credibility determination is clearly supported by the record and thus should not be overturned. Miller, J. P., O’Brien, Ritter and Krausman, JJ., concur.